UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02527 DWS Money Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 1/31/2014 ITEM 1. REPORT TO STOCKHOLDERS January 31, 2014 Semiannual Report to Shareholders DWS Money Market Prime Series Contents 4 Letter to Shareholders 5 Portfolio Summary 6 Investment Portfolio 13 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 22 Notes to Financial Statements 30 Information About Your Fund's Expenses 32 Other Information 33 Advisory Agreement Board Considerations and Fee Evaluation 38 Account Management Resources 40 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Summary (Unaudited) Investment Portfolio as of January 31, 2014 (Unaudited) Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 13.6% Banco del Estado de Chile, 0.26%, 5/14/2014 Bank of America NA, 0.19%, 5/1/2014 Bank of Tokyo-Mitsubishi UFJ Ltd., 0.2%, 2/7/2014 Credit Suisse, 0.26%, 3/18/2014 DNB Bank ASA, 0.17%, 4/4/2014 DZ Bank AG, 0.25%, 3/17/2014 Fortis Bank SA, 0.175%, 4/1/2014 International Business Machines Corp., 1.25%, 5/12/2014 Kreditanstalt Fuer Wiederaufbau, 0.22%, 4/11/2014 Mitsubishi UFJ Trust & Banking Corp., 0.2%, 5/2/2014 Mizuho Corporate Bank Ltd.: 0.21%, 4/15/2014 0.22%, 2/26/2014 Nordea Bank Finland PLC, 0.21%, 7/7/2014 Norinchukin Bank: 0.22%, 2/14/2014 0.22%, 4/22/2014 Rabobank Nederland NV, 0.245%, 6/12/2014 Sumitomo Mitsui Banking Corp.: 0.12%, 2/10/2014 0.21%, 2/18/2014 0.21%, 4/7/2014 Wells Fargo Bank NA, 0.2%, 5/27/2014 Total Certificates of Deposit and Bank Notes (Cost $218,990,388) Collateralized Mortgage Obligation 0.6% Resimac MBS Trust, "A1B", Series 2012-1, 0.445%*, 6/7/2014 (Cost $10,000,000) Commercial Paper 50.5% Issued at Discount** 43.3% Albion Capital Corp. SA: 0.16%, 2/26/2014 0.21%, 2/21/2014 Antalis U.S. Funding Corp., 144A, 0.1%, 2/4/2014 ASB Finance Ltd., 0.22%, 4/3/2014 Bank Nederlandse Gemeenten, 0.22%, 6/17/2014 Barclays Bank PLC, 0.14%, 2/10/2014 Bedford Row Funding Corp.: 144A, 0.3%, 4/22/2014 144A, 0.31%, 10/27/2014 144A, 0.32%, 12/17/2014 BNZ International Funding Ltd., 144A, 0.17%, 3/5/2014 Caisse Centrale Desjardins du Quebec, 0.175%, 2/19/2014 Caisse des Depots et Consignations, 144A, 0.2%, 3/24/2014 Collateralized Commercial Paper Co., LLC: 0.22%, 3/17/2014 0.22%, 4/15/2014 Collateralized Commercial Paper II Co., LLC: 144A, 0.219%, 5/29/2014 144A, 0.22%, 2/5/2014 144A, 0.22%, 3/18/2014 CPPIB Capital, Inc., 0.3%, 2/11/2015 DBS Bank Ltd., 144A, 0.235%, 3/11/2014 Dexia Credit Local, 0.33%, 8/18/2014 DNB Bank ASA, 0.17%, 4/9/2014 Erste Abwicklungsanstalt: 144A, 0.15%, 4/7/2014 144A, 0.17%, 4/24/2014 General Electric Capital Corp., 0.05%, 2/3/2014 Hannover Funding Co., LLC, 0.165%, 2/24/2014 Kells Funding LLC: 144A, 0.17%, 4/2/2014 144A, 0.23%, 2/19/2014 144A, 0.235%, 2/19/2014 Kreditanstalt Fuer Wiederaufbau, 144A, 0.12%, 4/4/2014 LMA Americas LLC: 144A, 0.16%, 2/24/2014 144A, 0.17%, 2/10/2014 Macquarie Bank Ltd., 144A, 0.215%, 3/4/2014 Manhattan Asset Funding Co., LLC, 144A, 0.16%, 2/11/2014 Matchpoint Master Trust, 0.08%, 2/3/2014 MetLife Short Term Funding LLC, 144A, 0.25%, 2/3/2014 Natixis U.S. Finance Co., LLC, 0.1%, 2/3/2014 Nordea Bank AB, 0.205%, 6/9/2014 NRW.Bank, 0.069%, 2/5/2014 PepsiCo, Inc., 0.07%, 2/4/2014 Philip Morris International, Inc., 144A, 0.15%, 5/2/2014 Prudential Funding LLC, 0.04%, 2/3/2014 Skandinaviska Enskilda Banken AB, 0.28%, 5/8/2014 Standard Chartered Bank: 0.27%, 5/19/2014 0.29%, 5/1/2014 Swedbank AB: 0.24%, 5/8/2014 0.255%, 5/7/2014 Sydney Capital Corp., 144A, 0.19%, 4/24/2014 The Army & Air Force Exchange Service, 0.13%, 5/21/2014 UOB Funding LLC, 0.24%, 4/10/2014 Victory Receivables Corp., 144A, 0.18%, 2/3/2014 Working Capital Management Co., 144A, 0.2%, 3/11/2014 Issued at Par* 7.2% ASB Finance Ltd.: 144A, 0.25%, 6/11/2014 144A, 0.277%, 10/9/2014 Atlantic Asset Securitization LLC: 144A, 0.181%, 7/9/2014 144A, 0.188%, 2/27/2014 Australia & New Zealand Banking Group Ltd., 144A, 0.154%, 4/7/2014 Bank of Montreal, 0.238%, 9/5/2014 Bank of Nova Scotia, 0.25%, 1/13/2015 BNZ International Funding Ltd., 144A, 0.257%, 1/20/2015 Caisse Centrale Desjardins, 144A, 0.238%, 1/26/2015 Kells Funding LLC: 144A, 0.197%, 2/3/2014 144A, 0.235%, 10/10/2014 144A, 0.238%, 10/28/2014 Nederlandse Waterschapsbank NV, 144A, 0.278%, 8/15/2014 PNC Bank NA, 0.25%, 4/23/2014 Total Commercial Paper (Cost $809,692,733) Short-Term Notes* 12.4% Australia & New Zealand Banking Group Ltd., 144A, 0.296%, 1/16/2015 Bank of Nova Scotia: 0.25%, 9/3/2014 0.298%, 7/24/2014 Canadian Imperial Bank of Commerce, 0.27%, 5/16/2014 Commonwealth Bank of Australia: 144A, 0.23%, 6/11/2014 144A, 0.516%, 1/29/2015 DNB Bank ASA, 0.462%, 4/4/2014 JPMorgan Chase Bank NA, 0.317%, 4/22/2019 Kommunalbanken AS, 144A, 0.14%, 2/26/2014 Rabobank Nederland NV: 0.23%, 6/12/2014 0.273%, 5/8/2014 0.276%, 7/23/2014 0.328%, 12/1/2014 144A, 0.518%, 8/16/2014 Royal Bank of Canada: 0.24%, 12/11/2014 0.29%, 2/28/2014 Svensk Exportkredit AB, 144A, 0.16%, 6/17/2014 Svenska Handelsbanken AB, 144A, 0.326%, 10/3/2014 Wells Fargo Bank NA, 0.24%, 12/10/2014 Westpac Banking Corp., 0.251%, 5/9/2014 Total Short-Term Notes (Cost $199,072,697) Government & Agency Obligations 8.3% Other Government Related (a) 0.3% European Investment Bank, 3.0%, 4/8/2014 U.S. Government Sponsored Agencies 5.1% Federal Farm Credit Bank: 0.137%*, 10/20/2014 0.144%*, 10/29/2014 Federal Home Loan Bank: 0.125%, 3/27/2014 0.142%**, 2/18/2014 0.143%**, 4/9/2014 0.18%, 3/7/2014 Federal Home Loan Mortgage Corp.: 0.108%**, 3/19/2014 0.109%**, 5/22/2014 Federal National Mortgage Association: 0.116%**, 2/24/2014 0.139%**, 6/2/2014 U.S. Treasury Obligations 2.9% U.S. Treasury Notes: 0.1%, 1/31/2016 0.5%, 8/15/2014 2.625%, 7/31/2014 4.0%, 2/15/2014 Total Government & Agency Obligations (Cost $132,607,578) Time Deposits 8.7% Credit Agricole Corporate & Investment Bank, 0.09%, 2/3/2014 Fortis Bank SA, 0.05%, 2/3/2014 National Australia Bank Ltd., 0.03%, 2/3/2014 Total Time Deposits (Cost $140,213,196) Repurchase Agreements 6.1% BNP Paribas, 0.22%, dated 12/23/2013, to be repurchased at $12,530,097 on 1/21/2015 (b) JPMorgan Securities, Inc., 0.403%, dated 3/18/2013, to be repurchased at $25,102,200 on 3/18/2014 (c) Nomura Securities International, 0.03%, dated 1/31/2014, to be repurchased at $50,000,125 on 2/3/2014 (d) The Toronto-Dominion Bank, 0.08%, dated 1/31/2014, to be repurchased at $10,000,067 on 2/3/2014 (e) Total Repurchase Agreements (Cost $97,500,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,608,076,592)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of January 31, 2014. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $1,608,076,592. (a) Government-backed debt issued by financial companies or government sponsored enterprises. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Berkshire Hathaway Finance Corp. 1/15/2015 Medtronic, Inc. 9/15/2015 State Street Corp. 11/20/2023 Total Collateral Value (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) CWHEQ Revolving Home Equity Loan Trust 1/15/2037 Master Asset Backed Securities Trust 5/25/2037 Soundview Home Loan Trust 2/25/2038 Total Collateral Value (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal National Mortgage Association 4.0–5.5 4/1/2040– 2/1/2044 Government National Mortgage Association 3.0–7.0 2/15/2027– 12/20/2043 Total Collateral Value (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Bank of Nova Scotia 11/7/2014 Bottling Group LLC 3/15/2014 Caisse Centrale Desjardins 3/24/2016 The Goldman Sachs Group, Inc. 11/29/2023 John Deere Capital Corp. 6/15/2015 Pfizer, Inc. 3/15/2015 Rogers Communications, Inc. 3/15/2023 Royal Bank of Canada 4/14/2015 Siemens Financieringsmaatschappij NV 8/17/2026 Vodafone Group PLC 2/27/2017 Westpac Banking Corp. 11/28/2016 Total Collateral Value 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of January 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (f) $
